Citation Nr: 0942480	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  04-31 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1972 to October 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In March 2009, the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  There is no competent medical evidence indicating that 
the Veteran suffers from PTSD.

2.  The Veteran has depression, with its onset in service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Major depression was incurred in service. 38 U.S.C.A. §§ 
1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice in July 2003 and 
March 2006 correspondences.  The Veteran's claims were last 
readjudicated in a September 2009 supplemental statement of 
the case, thereby curing any deficiency in the timing of 
notice.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, and obtained medical opinions as to the 
etiology of the Veteran's disability.  The record as it 
stands includes sufficient competent evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
Veteran.

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will adjudicate the claim on the merits.

Factual Background

The Veteran claims that she incurred PTSD during service.  
Specifically, she argues that her psychological disability 
results from court martial proceedings which resulted in her 
dismissal from the military.  

The record shows that in August 1973 an Army disciplinary 
board found the Veteran to be unfit for further retention 
because of homosexuality.  Her service treatment records 
(STRs) contain a September 1973 clinical report showing that 
the Veteran overdosed on a combination of prescription pills 
and alcohol in an apparent suicide attempt.  She was noted to 
be angry and frustrated due to her discharge from the 
military and was diagnosed as having adult situational 
reaction, incurred in the line of duty.  The Veteran was 
hospitalized for 3 days and subsequently discharged from the 
military in September 1973.  

In statements submitted to VA, the Veteran claims that she 
was unfairly discharged from the military and views her 
discharge proceedings from the Army as a form of sexual 
harassment.  

Post-service treatment records show that the Veteran received 
ongoing treatment from VA outpatient facilities for drug and 
alcohol abuse and depression.  A treatment report shows that 
she received a psychiatric examination from a VA psychiatrist 
in June 2003.  The corresponding mental status examination 
showed that the Veteran appeared depressed, irritable and 
loud.  The Veteran's significant traumatic history was 
recorded as childhood sexual abuse, two rapes, and domestic 
violence.  A brief history of the Veteran's discharge from 
the Army was recorded.  She was noted to be a habitual abuser 
of drugs and alcohol.  The examining physician noted that the 
details supporting a PTSD diagnosis were not provided.  The 
physician opined that the Veteran suffered from a mood 
disorder, not otherwise specified.  She was assigned a global 
assessment of functioning score of 51.  In a subsequent 
psychiatric treatment note dating from the same month, the 
Veteran was noted to have PTSD.  A rationale supporting this 
opinion was not provided.  

The Veteran was afforded a VA examination in May 2009.  The 
Veteran appeared neatly groomed, with appropriate affect and 
dysphoric mood. She had average intelligence and normal 
judgment.  She denied suicidal and homicidal thoughts, panic 
attacks, hallucinations, delusions, and obsessive behavior.  
The Veteran stated that she had difficulty sleeping.  The 
Veteran's claimed stressor event was psychological trauma due 
to being court-martialed for homosexuality.  The examiner 
opined that the Veteran's symptoms mostly closely resemble 
major depression and not PTSD as she does not meet the DSM-IV 
stressor criteria for PTSD.  The examiner provided a detailed 
explanation for finding that the Veteran suffered from major 
depression with its onset during service.  She was assigned a 
GAF score of 60.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

As noted above, the Veteran argues that her discharge from 
the military led to her incurrence of PTSD.  A review of her 
personnel records corroborates her testimony, showing that 
she was discharged from duty due to disobeying Army 
regulations and for showing "a lack of concern" for other 
service members with whom she lived.  Her STRs show that he 
Veteran was admitted to the hospital subsequent to her court-
martial as a result of an attempted suicide.  The Veteran 
testified before the RO that the she believed that the court-
martial proceeding and subsequent discharge were an effort by 
her superiors to both humiliate and unfairly oust her from 
the Army.  

The Veteran's STRs show that she was diagnosed as having an 
adult situational reaction which was incurred in the line of 
duty.  After her discharge from service, the Veteran 
regularly sought mental health treatment from the VA due to 
her depression and substance dependencies.  In June 2003, she 
was noted to have PTSD, but no rationale or basis was given 
by the clinician for this diagnosis.  A psychiatric 
evaluation conducted several days later indicated that the 
Veteran did not suffer from PTSD as there was no indication 
that she experienced adequate stressor events required by the 
DSM-IV standards.  In May 2009, a VA examiner came to 
essentially the same conclusion, stating that her symptoms 
most closely resembled major depression and not PTSD.  

The Board finds that preponderance of the evidence is against 
service connection for PTSD.  The treatment report from June 
2003 that included a diagnosis of PTSD included no rationale 
for the diagnosis.  The Board finds the May 2009 VA 
examination report more persuasive.  This examiner indicated 
that the Veteran's symptoms do not support a diagnosis of 
PTSD.  Both the Veteran's contention that she has PTSD and 
the unexplained diagnosis of PTSD are outweighed by the 
reasoned medical opinion cited above.  

The United States Court of Appeals for Veterans Claims has 
held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Board therefore considers the Veteran's claim 
for service connection for PTSD as a claim for an acquired 
psychiatric disorder generally.  On this basis, the Veteran 
was hospitalized after a suicide attempt during service and 
was subsequently diagnosed with having adult situational 
reaction.  After her separation from active service, the 
Veteran regularly sought psychiatric treatment and 
rehabilitative services from VA.  In May 2009, a VA examiner 
opined that the Veteran suffered from recurrent and chronic 
depression with its onset during active duty.  As there is 
medical evidence of current disability, evidence of in-
service incurrence of a psychiatric disability, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability, the claim must be granted.  
Therefore, her claim for service connection for major 
depression is granted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depression is 
granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


